         Case 1:18-cr-00759-JSR Document 142 Filed 06/13/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   June 13, 2021

By ECF

Honorable Richard M. Berman
United States District Judge
United States District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    United States of America v. James Moore,
              18 Cr. 759 (RMB)


Dear Judge Castel:

      Please be advised that I am leaving the United States Attorney’s Office for other
employment. Accordingly, please remove me as counsel of record in the above-captioned case.

       Thank you very much for the Court’s consideration.


                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            United States Attorney


                                        by: _____________________________
                                            Martin S. Bell
                                            Assistant United States Attorney
                                            (212) 637-2463


cc:    Counsel of Record (by ECF)
